 Case 8:19-cv-02645-MSS-AEP Document 1 Filed 10/24/19 Page 1 of 7 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


KATHERINE ARPS,
               Plaintiff,
vs.                                                  CASE NO.:
RAYMOND JAMES & ASSOCIATES, INC. and
RAYMOND JAMES FINANCIAL, INC.,

               Defendants.
_________________________________________/
                     COMPLAINT AND DEMAND FOR JURY TRIAL
       Plaintiff KATHERINE ARPS (“Plaintiff”) sues Defendant RAYMOND JAMES &

ASSOCIATES, INC. (“Defendant RJA”) and Defendant RAYMOND JAMES FINANCIAL,

INC. (“Defendant RJF”) (collectively “Defendants”) and alleges:

                                    NATURE OF ACTION

       1.      This is a multi-count action for recovery of lost pay and related compensation,

compensatory damages, attorneys’ fees and taxable costs brought pursuant to Title VII of the Civil

Rights Act of 1964 (42 U.S.C. §2000e et seq.) and the Florida Civil Rights Act (Florida Statutes

Chapter 760.01 et seq.). Plaintiff alleges herein that she was retaliated against when she opposed

gender and national origin discrimination which ultimately resulted in her termination from

employment.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over this action and, in particular,

Plaintiff’s Federal cause of action pursuant to 28 U.S.C. §1331. The Court has supplemental

jurisdiction over the state law cause of action pursuant to 28 U.S.C. §1367.
 Case 8:19-cv-02645-MSS-AEP Document 1 Filed 10/24/19 Page 2 of 7 PageID 2



       3.      Venue is properly situated within this District and Division because all material

acts occurred therein.

                                           PARTIES

       4.      Plaintiff is and was at all times material hereto a resident of Pinellas County,

Florida.

       5.      Defendant RJA is and was at all times material hereto a Florida corporation with

its principal place of business within this District and Division. Defendant RJA is a subsidiary of

Defendant RJF.

       6.      Defendant RJF is and was at all times material hereto a Florida corporation with its

principal place of business within this District and Division. Defendant RJF is the parent of

Defendant RJA.

                                 FACTUAL ALLEGATIONS

       7.      Plaintiff was employed by Defendants from April 2, 2018 through August 21, 2018.

She was hired as a Senior Program Manager and worked within Defendants’ IT Department.

Regarding her employment by both Defendant entities, Plaintiff alleges:

       a.      Plaintiff’s employment was predicated upon a written offer of employment issued

by “Raymond James”, a trademark and fictitious name registered by Defendant RJF;

       b.      Defendant RJF, as registrant of the “Raymond James” trademark and fictitious

name, issued one or more employment-related documents to Plaintiff;

       c.      Defendant RJA issued Plaintiff’s paychecks during the term of her employment;

and
  Case 8:19-cv-02645-MSS-AEP Document 1 Filed 10/24/19 Page 3 of 7 PageID 3



        d.     Defendant RJF, as registrant of the “Raymond James” trademark and fictitious

name, defended the EEOC investigation described below on behalf of or in conjunction with

Defendant RJA.

        Both Defendants are liable to Plaintiff either because each independently employed her as

set forth above or they are collectively liable under a joint employment theory in which Defendant

RJA acted as the direct employer and Defendant RJF acted as the secondary employer.

        8.     During her employment, Plaintiff reported to a male of Indian descent. At all times

material hereto, he was the head of Defendants’ IT Department bearing a “Vice President of IT”

job title.

        9.     During the term of Plaintiff’s employment for Defendants, the IT Department was

dominated in number by males the majority of whom were of Indian descent.

        10.    During the term of Plaintiff’s employment she was given several open subordinate

employee positions to fill. She filled one of them with a non-Indian female.

        11.    The aforesaid head of the IT Department approached Plaintiff and pressured her to

hire a friend, a male of Indian descent, for one of the other open positions. Plaintiff assessed that

he was not qualified for the position (he had been previously rejected for a Program Manager

position elsewhere within the company) and so advised her superior, the head of the IT

Department.

        12.    Plaintiff’s response angered her superior and while his friend was not hired by

Plaintiff he continued to discriminate in favor of males of Indian descent as to hiring and related

personnel actions within Defendants’ IT Department.
 Case 8:19-cv-02645-MSS-AEP Document 1 Filed 10/24/19 Page 4 of 7 PageID 4



       13.     Plaintiff contacted Defendants’ Human Resources Department and stated her

opposition to the preferential hiring of males over females and those of Indian national origin over

those of a different national origin within the IT department.

       14.     After Plaintiff opposed such discriminatory practices, she began suffering tangible

adverse employment actions including but not limited to demotion, unfair criticism, ostracization

and manufactured reprimands. In further opposition to the aforesaid discriminatory practices as

well as the retaliation, Plaintiff filed a charge with the Equal Employment Opportunity

Commission (“EEOC”) which was dual filed with the Florida Commission on Human Relations

(“FCHR”). The EEOC conducted an investigation into Plaintiff’s allegations. After filing her

charge she was placed on a 90-day performance improvement plan and was then terminated

without justification only days into that plan.

       15.     Following her filling of the aforesaid charge the EEOC issued a right to sue letter

and this action is being filed less than 90 days from the issuance of that letter. Plaintiff has

accordingly performed all conditions precedent to filing her federal claim.

       16.     Pursuant to the work-sharing agreement between the EEOC and FCHR the charge

filed with the EEOC is deemed as also filed with FCHR thereby exhausting any condition

precedent on her state law claim.

       17.     As a direct and proximate result of Defendants’ retaliation against Plaintiff for

opposing unlawful discrimination, Plaintiff has sustained damages including lost pay and benefits

in the past and continuing into the future together with non-economic damages including mental

anguish and emotional distress.
 Case 8:19-cv-02645-MSS-AEP Document 1 Filed 10/24/19 Page 5 of 7 PageID 5




                      COUNT I – RETALIATION IN VIOLATION OF
                        TITLE VII OF THE CIVIL RIGHTS ACT

          18.   This is an action for recovery of lost pay and related compensation, compensatory

damages, attorneys’ fees and court costs together with other relief pursuant to 42 U.S.C. §2000e

et seq.

          19.   Paragraphs 1 through 17 are realleged as set forth verbatim herein.

          20.   An employer who takes material adverse actions against an employee for engaging

in protected activity, namely opposing gender and national origin discrimination, violates 42

U.S.C. §2000e-3(a).

          21.   As a direct and proximate result of Defendant’s violation of 42 U.S.C. §2000e-3(a),

Plaintiff has sustained damages and losses as set forth above and is entitled to recover same from

Defendant pursuant to 42 U.S.C. §2000e-5(g) and 42 U.S.C. §1981(a). Plaintiff is further entitled

to recover her attorney’s fees pursuant to 42 U.S.C. §2000e-5(g) and taxable costs as otherwise

allowed by law.

   COUNT II - RETALIATION IN VIOLATION OF FLORIDA CIVIL RIGHTS ACT

          22.   This is an action for recovery of lost pay and related compensation, compensatory

damages, attorneys’ fees and court costs together with other relief pursuant to Florida Statute

Chapter 760.01 et. seq.

          23.   Paragraphs 1 through 17 are realleged as set forth verbatim herein.
 Case 8:19-cv-02645-MSS-AEP Document 1 Filed 10/24/19 Page 6 of 7 PageID 6



       24.      An employee who takes material adverse actions against an employee for engaging

in protected activity, namely opposing gender and national origin discrimination, violates Florida

Statute §760.10(7).

       25.      As a direct and proximate result of Defendant’s violation of Florida Statute

§760.10(7), Plaintiff has sustained damages and losses as set forth above and is entitled to recover

same from Defendant pursuant to Florida Statute §760.07 and §760.11. Plaintiff is further entitled

to recovery attorney’s fees pursuant to Florida Statute §760.11 and taxable costs as otherwise

allowed by law.

       WHEREFORE, Plaintiff, Katherine Arps, demands the following relief:

       A. An award of lost pay and benefits in the past and future together with any related lost

             compensation;

       B. An award of compensatory damages including mental anguish and emotional distress;

       C. An award of attorneys’ fees and taxable costs;

       D. A jury trial pursuant to 42 U.S.C. §1981a (c) and Florida Statute §760.11(5); and

       E. Such other and further relief as the Court deems appropriate under the circumstances.




                                                 /s/ Marcus A. Castillo
                                              MARCUS A. CASTILLO, B.C.S.
                                              Florida Bar Number 374733
                                              Haas & Castillo, PLLC
                                              Arbor Shoreline Office Park
                                              19321-C U. S. 19 North, Suite 401
                                              Clearwater, Florida 33764
                                              Telephone: 727-535-4544
                                              Telefax: 727-535-1855
                                              E-Mail: marcus@haas-castillo.com
                                              Attorney for Plaintiff
Case 8:19-cv-02645-MSS-AEP Document 1 Filed 10/24/19 Page 7 of 7 PageID 7



                                 And


                                  /s/ Walter A. Aye
                                 WALTER A. AYE, ESQ.
                                 FBN 207438
                                 Aye Law Firm
                                 1710 N. 19th Street
                                 Tampa, FL 33605
                                 Telephone: 813-784-2507
                                 Telefax: 813-254-9192
                                 Email: waye@ayelaw.com
                                 Co-Counsel for Plaintiff
